Citation Nr: 1122386	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include bilateral lower extremity radiculopathy.  

2.  Entitlement to an initial rating in excess of 30 percent for a major depressive disorder.  

3.  Entitlement to an increased rating for patellofemoral syndrome with degenerative joint disease of the right knee, rated 10 percent disabling.  

4.  Entitlement to an increased rating for patellofemoral syndrome with degenerative joint disease of the left knee, with a history of stress fracture of the left lower extremity, rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from March 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A February 2008 rating decision denied ratings in excess of 10 percent for the service-connected disabilities of the knees.  A March 2009 rating decision granted service connection for a major depressive disorder, as secondary to the service-connected disability of the right knee, and assigned an initial 10 percent disability rating, both effective December 8, 2008 (date of receipt of claim).  Service connection was denied for a bilateral ankle disorder and for tinnitus with vertigo and cephalgia.  Subsequently, an October 2009 rating decision increased the 10 percent rating for service-connected major depressive disorder to 30 percent, effective December 8, 2008.  

A February 2010 Conference Report of a Decision Review Officer reflects that claims for service connection for "bilateral ankles and lumbar spine would be withdrawn" from appellate status.  

In a July 2010 RO letter to the Veteran it was stated that the Conference Report indicated that a formal document would be submitted withdrawing the issues of service connection for a bilateral ankle disorder and a lumbar spine disorder but since no such document had been received, these issues would remain on appeal unless formally withdrawn. 

Thereafter, a September 2010 rating decision granted service connection for tinnitus, which was assigned an initial 10 percent disability rating, effective December 8, 2008 (date of receipt of claim).  This yields a combined disability rating of 50 percent.  

In a letter dated March 21, 2011, from the Veteran's attorney, the claims for service connection for a bilateral ankle disability and for vertigo and cephalgia (previously considered as tinnitus with vertigo and cephalgia) were formally withdrawn.  This was formally acknowledged at the March 2011 travel Board hearing before the undersigned Veterans Law Judge (a transcript of that hearing being on file).  

At the travel Board hearing the Veteran testified that he was employed.  Pages 3, 4, 8 thru 10, and 12.  Accordingly, there can be no implicit claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating)  See generally Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability.").  

The case is REMAND to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Back Claim

At the travel Board hearing the Veteran testified that although he did not remember a specific injury to his low back, he had had a little bit of a problem with his back since he got out of boot camp.  Pages 5 and 6.  He had developed significant problems with his low back about 2 years ago, especially on his right side.  He had been told that he had a severe problem with his sacrum and (some unidentified) medical personnel had informed him that his back problem might be secondary to his knees.  Page 5.  The record was to be held open for 30 days to allow the Veteran an opportunity to obtain a supporting statement from a physician at "Health Source" or "Health South."  Pages 7 and 13.  However, no such statement has been received.  

Nevertheless, the Board is of the opinion that the Veteran and his legal counsel should be given an additional opportunity to obtain supporting evidence.  In this regard, a July 2008 statement from R. B., D. O., reflects that the Veteran was having difficulty ambulating, i.e., an abnormal gait with overcompensation, due to his service-connected knee disabilities which, in turn, now affected other joints such as the Veteran's back.  His arthralgia had spread from his knees to, in part, his back.  He now had low back pain which radiated into his lower extremities, i.e., radiculopathy.  His low back disability was as likely as not a secondary condition related to his bilateral lower extremity injury during service and was chronic and progressive in nature.  

VA thoracolumbar X-rays in May 2008 were negative except for minimal thoracic scoliosis.  

A March 2009 VA examination found that the Veteran's claimed disabilities of the ankles were not related to his service-connected knee disabilities, but did not address where the claimed low back disability was related to the service-connected knee disabilities, or to the Veteran's military service.  In light of the statement from R. B., D.O., the Veteran should be afforded an examination to determine where any existing low back disability is of service origin or related in any way to the service-connected disabilities of his knees. 

Increased Initial Rating for Major Depression

The Veteran was afforded a VA psychiatric rating examination in March 2010.  The Veteran testified at the travel Board hearing that his service-connected psychiatric disorder had become worse.  He also testified that he had been receiving treatment at the "Charleston clinic" for a little over 1 1/2 years and he was now taking medication for his psychiatric disability.  From a review of the record, it does not appear that these treatment records are on file; so, they should be obtained. 

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).   

Increased Ratings for Knee Disabilities

The December 2002 rating decision which granted service connection for the Veteran's disabilities of the knee also denied service connection for genu recurvatum of the left knee on the basis that this disability (hyperextension of the knee) was associated with deficient lateral hamstring muscle mass and it was congenital in nature and had pre-existed service entrance.  The 10 percent ratings assigned for each knee disability were assigned on the basis of painful motion.  An April 2003 rating decision confirmed and continued the denial of service connection for genu recurvatum of the left knee.  

At the travel Board hearing the Veteran testified that his service-connected disabilities of the knees had become worse since his most recent VA rating examination in March 2010.  He testified that he had instability of both knees and weakness of the right knee.  Pages 3 and 4.  No rating has been assigned for instability of either knee but it must also be noted that VA rating examinations in January 2008 and more recently in March 2010 found no instability of either knee.  

As to this, in appropriate circumstances, separate ratings for combination may be assigned for limitation of motion, both limitation of flexion and limitation of extension, and for instability of a knee.  Here, the current 10 percent ratings are assigned for painful motion but without a compensable degree of actual limitation of motion of either knee.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and legal counsel should be contacted and requested to provide, if possible, the medical opinion in support of the claim for service-connected for a low back disorder.  

2.   The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who treated him for his service-connected psychiatric disorder since he filed his claim in December 2008.  After securing any necessary release, such records should be requested. 

This should include all records of treatment from the "Charleston" clinic, whether it is a VA or non-VA facility.  

3.  Afford the Veteran a VA examination to address the etiology of the claimed low back disability.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is asked to express an opinion as to whether the Veteran now has a chronic low back disability and, if so, whether it is at least as likely as not related to the Veteran's period of service.  

An opinion should also be expressed as to whether a current low back disability, if any, is at least as likely as not proximately due to or the result of the service-connected disabilities of either or both knees; this should include whether the claimed low back disability is aggravated, i.e., increased in severity, by either or both of the service-connected disabilities of the knees. 

Also, the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

4.  Schedule the Veteran for a psychiatric examination to determine the level of disability of the Veteran's service-connected psychiatric disorder.  The claims folder should be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically answer the following question:

Is the Veteran's service-connected psychiatric disorder productive of occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims folders.

5.  Afford the Veteran a VA orthopedic examination to determine the nature and extent of his service-connected disabilities of the knees.  The examiner should be requested to identify any objective evidence of pain, painful motion, or functional loss due to pain as a result of the service-connected disabilities of the knees.  The extent of any weakened movement, excess fatigability or incoordination associated with these disabilities should be specifically assessed.  

The examiner should also express an opinion as to whether there would be additional limits on functional ability during flare-ups (if the Veteran describes flare-ups), and if feasible, express this in terms of additional limitation of motion during flare-ups.  If not feasible, the examiner should so state. 

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims filew should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file were reviewed.  

6.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  

7.  After undertaking any additional development deemed appropriate, the entire evidentiary record should be reviewed and the issues on appeal should be readjudicated.  

If any benefit sought is not granted to the Veteran's satisfaction, the RO should issue an appropriate Supplemental Statement of the Case.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



